 ~..: '   .. ; 'i'
                     Case: 4:19-mj-01106-JMB Doc. #: 1 Filed: 03/07/19 Page: 1 of 21 PageID #: 1
• ~ AO \ 06 (Rev. 06/09) Application for a Search Warrant
          0




                                             UNITED STATES DISTRICT COURT                                                                 FILED
                                                                              for the
                                                                                                                                        MAR -7 2019
                                                             Eastern District of Missouri
                                                                                                                                   U. S. DISTRICT COURT
                                                                                                                                 EASTERN DISTRICTOF MO
                       In the Matter of the Search of                            )                                                        ST.LOUIS

              INFORMATION AS SOCIATED WITH FACEBOOK USER ID: .                    ~       Case No.            4:19 MJ 1106 JMB
              100015065199619 THAT IS STORED AT PREMISES       )
              CONTROLLED BY FACEBOOK, INC.                     )
              See Attachment A.                                                   )

                                                  APPLICATION FOR A SEARCH WARRANT
              I, Daniel J. Zwiesler                        , a federal law enforcement officer or an attorney for the government
      request a search warrant and state under penalty of perjury that I have reason to believe that on the following property:
                                                      FACEBOOK USER ID: 100015065199619
                                                            SEE ATTACHMENT A.

      located in the               NORTHERN
                            ~~~~~~~-
                                                      District of   -~~~~~~~~~~~
                                                                                 CALIFORNIA                      , there· is now concealed


                                                                      SEE ATTACHMENT B

                     The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                          ~evidence of a crime;
                          ~contraband, fruits of crime, or other items illegally possessed;
                          ~property designed for use, intended for use, or used in committing a crime;
                          0 a person to be arrested or a person who is unlawfully restrained.
                     The search is related to a violation of:
                       Code Section                                                            Offense Description
                       18:2119                                  Motor vehicle
                       18:924(c)                                Brandishing a firearm in furtherance of a crime of violence
                       18:371                                   Conspiracy
                     The application is based on these facts:

                                          SEE ATTACHED AFFIDAVIT WHICH IS INCORPORATED HEREIN BY REFERENCE

                     ~ Continued on the attached sheet.
                     0 Delayed notice of        days (give exact ending date if more than 30 days:             ) is requested
                       under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet-.- - - -



                                                                                                               Applicant's signature
                                                                                      Special Agent     iel J. Zwiesler
                                                                                      Federal Bureau oflnvestigation
                                                                                                               Printed name and title

      Sworn to before me and signed in my presence.


     Date:                March 7. 2019


     City and state: St. Louis, MO                                                            le John M. Bodenhausen, U.S. Magistrate Judge
                            ~~~~~~~~~~~~~




                                                                                                               Printed name and title
                                                                                                        AUSA: J. Christian Goeke, #39462MO
.i            Case: 4:19-mj-01106-JMB Doc. #: 1 Filed: 03/07/19 Page: 2 of 21 PageID #: 2
     ,   j


                                                                                                       FILED
                                      IN THE UNITED STATES DISTRICT COURT                          MAR -7 2019
                                     FOR THE EASTERN DISTRICT OF MISSOURI                        U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF MO
                                                                                                       ST.LOUIS
              IN THE MATTER OF THE SEARCH OF
              INFORMATION ASSOCIATED WITH
                                                                   Case No. 4:19 MJ 1106 JMB
              FACEBOOK USER ID (100015065199619)
              THAT IS STORED AT PREMISES
                                                                   Filed Under Seal
              CONTROLLED BY FACEBOOK INC.



                                          AFFIDAVIT IN SUPPORT OF
                                   AN APPLICATION FOR A SEARCH WARRANT

                    I, Daniel J. Zwiesler ("Affiant"), a Special Agent (SA) with the Federal Bureau of

             Investigation (FBI) St. Louis Division,. being duly sworn, depose and state as follows:


                                   INTRODUCTION AND AGENT BACKGROUND

                     1.     I make this affidavit in support of an application for a search warrant for

             information associated with a certain Facebook user ID that is stored at premises owned,

             maintained, controlled, or operated by Facebook Inc. ("Facebook"), a social networking company

             headquartered in Menlo Park, California. The information to be searched is described in the

             following paragraphs and in Attachment A. This affidavit is made in support of an application for

             a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A) to require

             Facebook to disclose to the government records and other information in its possession, pertaining

             to the subscriber or customer associated· with the user ID ..

                    2.      I am a Special Agent (SA) with the FBI and have been so employed since

             September 2012. Prior to this assignment, I was employed as a Police Officer by the City of

             Dayton Police Department for approximately ten years. I have a Bachelor of Arts degree from

             Saint ~ouis University. I received law enforcement training from the FBI Academy at Quantico,

             Virginia and state academies and seminars. I have been assigned to criminal investigations


                                                               1
       Case: 4:19-mj-01106-JMB Doc. #: 1 Filed: 03/07/19 Page: 3 of 21 PageID #: 3
' i




      throughout my tenure as a Special Agent, predominantly working bank robberies, car jacking's,

      weapons violations, fugitives, Hobbs Act Robberies and violent crimes against children. I am

      currently assigned to the FBI St. Louis Division's Violent Crime Task Force.

             3.      Through the course of these investigations, I have been involved in the use ofthe

      following techniques: question1ng of witnesses; interviewing confidential human sources;

      conducting physical surveillance; consensual and court authorized     monito~ing   and recording of
                                                                                   /




      telephonic communications; analyzing telephone pen registers and caller identification system

      data; analyzing data from mobile telephones; and executing search warrants and arrest warrants. I

      have also received extensive training in the realm of social media applications and their use in FBI

      investigations. I have used social media, such as Facebook, to further my investigations and am

      familiar with the types of records Facebook retains.

             4.      The facts in this affidavit come from my personal observations, my training and

      experience, and information obtained from other law enforcementofficers and witnesses. Since

      this affidavit is being submitted for the limited purpose of securing a search warrant, I have not

      included every fact known to me concerning the investigation. I have set forth only the facts that

      I believe are necessary to establish probable cause to believe that evidence, fruits, and

      instrumentalities of violations of Title 18, United States Code,§ 2119 (Motor Vehicles),§ 924C

      (Possession of a Weapon in Furtherance of a Crime of Violence) and § 371         (Con~piracy)   have

      been committed by Wesley Terrell Howard, a minor hereinafter referred to as KE (KE), and others

      yet unknown.

                                  BACKGROUND OF THE INVESTIGATION

             5.      The Federal Bureau of Investigation (FBI) in conjunction with the St. Louis

      Metropolitan Police Department (SLMPD) have been investigating two carjackings which



                                                       2
.   '    .Case: 4:19-mj-01106-JMB       Doc. #: 1 Filed: 03/07/19 Page: 4 of 21 PageID #: 4



        occurred in violation of United States Code, § 2119, § 924C, and§ 371. The incidents occurred .

        on December 20, 2018, and December 21, 2018, within the City of St. Louis, within the Eastern

    . District of Missouri. The incidents were documented under SLMPD reports 18-060069 and 18-

        060165.

               6.      On December 20, 2018, at approximately 6:00 PM, Martina Lee (Lee) parked her

        2015 Chevrolet Camaro in the rear parking lot at 1123 South Tucker Boulevard, St. Louis,

        Missouri. As Lee exited her vehicle, two unknown black male suspects each armed with a handgun

        approached her and demanded car keys, cellular telephone and wallet. She complied with the.

        suspects' demands after which the two suspects entered her vehicle and fled the location. The

        stolen vehicle was later recovered unoccupied in the 8400 block of Lowell Street, St. Louis,

        Missouri:

               7.      On December 21, 2018, at approximately 9:00 AM, Judith Ronzio (Ronzio),

        entered her blue 2016 Toyota RAV4 bearing Missouri license plate KE7-R2A in front of 1711

        Park Avenue, St. Louis, Missouri at which time she observed an unknown black male wearing a

        grey hooded sweatshirt, dark pants and a black mask covering the lower portion of his face

        approach her. The suspect opened the driver's door, produced a black handgun and demanded that

        she exit the vehicle and to leave her phone in the vehicle. She complied with the suspect' s

        demands. The suspect entered Ronzio's vehicle and fled east on Park Avenue.

               8      SLMPD detectives and officers conducted a canvass of the area attempting to locate

        any witnesses or video of the carjacking during which the contacted The Polite Society restaurant

        located at 1923 Park Avenue. Officers reviewed the security footage from the restaurant and

        observed two black males walking up and then down the sidewalk. One of the black males was




                                                       3
'   j
        '    .Case: 4:19-mj-01106-JMB        Doc. #: 1 Filed: 03/07/19 Page: 5 of 21 PageID #: 5



            wearing a grey hooded sweatshirt and dark pants which matched the clothing description provided

            byRonzio.

                   9.      On December 21, 2018, at approximately 9:10 PM, a SLMPD patrol officer in a

            marked police vehicle observed Ronzio' s blue Toyota RAV 4 parked facing westbound on Delmar

            Boulevard. The stolen vehicle was occupied by three subjects. When the officer activated his

            emergency lights, the driver of the vehicle immediately accelerated and fled driving erratically

            attempting to elude pursuing officers. The pursuit terminated in the rear alley in the 2700 block

            of Osage Street and two of the occupants of the stolen vehicle fled on foot. Officers gave chase

            and were able to apprehend the driver, identified as Wesley Terrell Howard (Howard) and one of

            the passengers, KE. The third occupant of the vehicle, a black female, eluded officers. During the

            foot chase, officers observed Howard to have a black pistol in his hand which he discarded during

            the chase. Howard and KE were taken into custody and the firearm, a black .40 S&W caliber FN

            Model FNS 40 loaded with 14 rounds of live ammunition and one live round in the chamber was

            recovered

                   10.     Officers determined KE was 16 years old and was later released to the' custody his

            mother. Howard was interviewed by SLMPD detectives following his arrest.

                   11.     Howard was advised of his Miranda rights and agreed to speak with investigators.

            Howard claimed to be a passenger in the vehicle and claimed the other subject in the car, who he

            identified by a nickname as "KJ'', (later determined to be KE) was the driver. He stated that the

            female passenger, "Yea Yea", was his girlfriend. Howard initially denied involvement in the

            carjacking, however, when shown a still photograph taken from the surveillance video referenced

            in paragraph 8 above, Howard admitted to taking Ronzio' s vehicle ..




                                                            4
I   )
        '   .Case: 4:19-mj-01106-JMB         Doc. #: 1 Filed: 03/07/19 Page: 6 of 21 PageID #: 6



                   12.      SLMPD detectives also questioned Howard concerning the December 20, 2018

            carjacking of a black Chevrolet Camaro. Howard told detectives his ''uncle" was responsible for

            the carjacking who he identified as Phillip who utilized a Facebook account with the name "Phillip

            Jones." Howard stated he saw Phillip driving in a Camaro on December 20, 2018 wearing a

            burgundy and white outfit. Howard admitted riding in the black Camaro with Phillip.

                   13.      On February 1, 2019, your Affiant interviewed Howard's mother, Cynthia Boyd

            (Boyd) who stated that Howard used the nickname "Lil Wes" and that she was aware that Howard

            was incarcerated after being caught in a stolen vehicle. Boyd was shown the still photograph taken

            from surveillance video related fo the December 21, 2018 carjacking and identified the subject

            wearing a grey hooded sweatshirt as her son Howard and the subject with Howard as a person she

            knew as "KJ".

                   14.      On February 5, 2019, Laketria Pearson (Pearson) was interviewed. Pearson stated

            her son was KE and confirmed her son's nickname was "KJ" who had a Facebook account under

            the name "KJ Blood." Pearson recalled the December 21, 2018 incident involving her son because

            she picked KE up from a local hospital after he was caught in a sfolen vehicle.

                   15.      Pearson stated Howard had called her multiple times from the city jail attempting

            to speak with her son. She also spoke with Boyd, Howard's mother, following the incident.

                   16.      Pearson was shown the same still photograph that was shown to Boyd and stated

            she did not recognize either of the two subjects depieted.

                   17.      Pearson told Agents she had not personally seen KE in possession of a handgun but

            had seen a picture of KE holding a gun that was posted to his Facebook account.




                                                             5
'   ;
        . ' Case: 4:19-mj-01106-JMB       Doc. #: 1 Filed: 03/07/19 Page: 7 of 21 PageID #: 7



                 18.    On February 8, 2019, KE was interviewed by your Affiant. KE stated he worked

         at Job Corps. KE was shown the booking photograph of Howard who he identified as "Lil Wes"

         from Job Corps.

                 19.    KE stated he ran into Howard during Christmas break at a store early in the morning

         on the day he was involved in the high speed pursuit. KE stated he and Howard traveled by bus

         to Howard's residence located in the Peabody-Clinton Housing Community so that Howard could

         change clothes. Howard left the residence alone and returned approximately 15 minutes later

         driving a small blue four-door SUV. KE stated he got into the vehicle driven by Howard and the

        · pair departed. While at the residence, KE stated that he met Howard's mother.

                20.     KE stated he rode around with Howard during the day and picked up two girls they

         met while riding the bus earlier in the day and spent the day at the Chesterfield Mall. KE observed

         Howard using a cell phone and communicating with other people including·his girlfriend ""Yea

         Yea". They dropped off the two girls in the late afternoon and Howard drove to "Yea Yea'" s

         house located somewhere in north county.

                21.     KE stated they picked up "Yea Yea" and drove to the Delmar Loop. KE stated he

         was driving the vehicle at this point and Howard and "Yea Yea" were in the back seat.

                22.     KE stated while in the Delmar Loop area, the police pulled behind them and

         activated their light at which time KE fled with the police in pursuit. KE said that Howard told

         him not to stop because "he had just got out" and that Howard was armed with a black FN pistol.

         KE recalled the pursuit ended in an alley near his residence on Osage Street.

                23.     KE stated that on December 22, 2018, the morning after the vehicle pursuit, he used

         a friend's cell phone to contact "Yea Yea" via Facebook. KE and "Yea Yea" exchanged telephone

         numbers and he spoke with her on the phone. "Yea Yea" provided KE with a telephone number



                                                         6
l   j
        .. Case: 4:19-mj-01106-JMB        Doc. #: 1 Filed: 03/07/19 Page: 8 of 21 PageID #: 8



         for Howard's mother and he in turn provided the telephone number for his mother. KE could not

         remember "Yea Yea'"s Facebook name but stated the two were friends on Facebook.                 KE

         confirmed his Facebook account was under the name "KJ Blood." He described "Yea Yea" as a

         thin black female with long braids.

                 24.    On February 8, 2019, your Affiant was able to identify the Facebook accounts of

         KE and "Yea Yea". KE' s Facebook profile narrie is KJ Blood, account number 100009486767997

         (kenny.edwards.71). A review of KE's Facebook friends lead your Affiant to an account with

         profile name YaYa Jackson, account number 100015065199619 (yaya.jackson.359). The profile

         picture of the YaYa Jackson account depicted a thin black female with long braids.

                "25.    On February 11, 2019, your Affiant located and interviewed a minor hereinafter

         referred to as DJ at her residence in North County. DJ confirmed her nickname was Ya Ya

         (pronounced yea-yea). DJ was shown the booking photograph of Howard who she immediately

         identified as Wesley Howard. DJ stated she met Howard while attending classes at Job Corps.

         When asked if she knew any one called KJ, DJ stated she only knew a KJ whose first name was

         Kenny an,d that Kenny attended classes at Job Corps.

                26.     DJ admitted to being in a blue four-door SUV with Howard and KE when it was

         involved in a high speed pursuit. The day of the pursuit, Howard and KE picked her up at her

         house and drove to the Delmar Loop. DJ stated that while driving to the Delmar Loop she observed

        _ a black pistol in the glovebox of the SUV. DJ stated that after arriving in the area of the Delmar

         Loop, the police pulled behind the blue SUV and attempted to stop the car but KE refused to pull

         over and fled at a high rate of speed. DJ recalled the vehicle pursuit went through downtown and

         eventually ended somewhere in south city St. Louis. When the pursuit ended, Howard and KE

         fled the vehicle on foot with the police in pursuit. DJ stated she remained with the vehicle but the



                                                          7
I   i
        .. Case: 4:19-mj-01106-JMB        Doc. #: 1 Filed: 03/07/19 Page: 9 of 21 PageID #: 9



        police did not come back to the car so she left and was eventually picked up by her mother at a gas

        station.

                   27.   DJ stated that earlier on the day of the pursuit she was communicating with Howard

        and KE via Facebook. DJ confirmed that her Facebook page was under the name YaYa Jackson.

        DJ stated that Howard used his sister's Facebook account to communicate with her but that she

        did not remember the name of Howard's sister and that Howard's sister blocked her on Facebook

        and she did not remember the name of the account.

                   28.   DJ stated that a few days after the car pursuit Howard called her from jail and

        admitted knowing that the vehicle was stolen and apologized to her.

                                                       FACEBOOK

                   29.   Through my training, experience, and previous investigations, I have learned that

        subjects utilize Facebook and Facebook Messenger to communicate because it allows subjects to

        continue to communicating when a phone number changes or a device was lost or stolen.

        Furthermore, Facebook Messenger communications are not extracted when a phone is seized

        and/or imaged.

                   30.   During previous investigations of violent crimes, including carjackings, subjects

        committing violent crimes often communicate ~ith other individuals immediately before or after

        the commission of crimes. These communications may involve text messages, pictures, calls or

        videos being sent and received via Facebook or other social media.

                   31.   Facebook owns and operates a free-access social networking website of the same

        name that can be accessed at http://www.facebook.com. Facebook allows its users to establish

        accounts with Facebook, and users can then use their accounts to share written news, photographs,

        videos, and other .information with other Facebook users, and sometimes with the general public.



                                                         8
 Case: 4:19-mj-01106-JMB Doc. #: 1 Filed: 03/07/19 Page: 10 of 21 PageID #: 10



        32.     Facebook asks users to provide basic contact and personal identifying information

to Facebook, either during the registration process or thereafter. This information may include the

 user's full name, birth date, gender, contact e-mail addresses, Facebook passwords, Facebook

 security questions and answers (for password retrieval), physical address (including city, state, and

 zip code), telephone numbers, screen names, websites, and other personal identifiers. Facebook

 also assigns a user identification number to each account.

        33.     Facebook users may join one or more groups or networks to connect and interact

 with other users who are members of the same group or network. Facebook assigns a group

 identification number to each group. A Facebook user can also connect directly with individual

. Facebook users by sending each user a "Friend Request." If the recipient of a "Friend Request"

 accepts the request, then the two users will become "Friends" for purposes.of Facebook and can

 exchange communications or view information about each other. Each Facebook user's account

 includes a list of that user's "Friends" and a "News Feed," which highlights information about the

 user's "Friends," such as profile changes, upcoming events, and birthdays.

        34.     Facebook users can select different levels of privacy for the communications and

 information associated with their Facebook accounts. By adjusting these privacy settings, a

 Facebo.ok user can make information available only to himself or herself, to particular Facebook ·

users, or to anyone with access to the Internet, including people who are not Facebook users. A

 Facebook user can also create "lists" of Facebook friends to facilitate the application of these

privacy
     \
        settings. Facebook accounts also include other account settings that users can adjust to
                                                                           .



 control, for example, the types of notifications they receive from Facebook.

        35.     Facebook users can create profiles that include photographs, lists of personal

 interests, and other information.    Facebook users can also post "status" updates about their



                                                  9
Case: 4:19-mj-01106-JMB Doc. #: 1 Filed: 03/07/19 Page: 11 of 21 PageID #: 11



whereabouts and actions, as well as links to videos, photographs, articles, and other items available

elsewhere on the Internet. Facebook users can also post information about upcoming "events,"

such as social occasions, by listing the event's time, location, host, and guest list. In addition,

Facebook users can "check in" to particular locations or add their geographic locations to their

Facebook posts, thereby revealing their geographic locations at particular dates and times. A

particular user's profile page also includes a "Wall," which is a space where the user and his or

her "Friends" can post messages, attachments, and links that will typically be visible to anyone

who can view the user's profile.

       36.     Facebook allows users to upload photos and videos, which may include any

metadata such as location that the user transmitted when s/he uploaded the photo or video. It also

provides users the ability to "tag" (i.e., label) other Facebook users in a photo or video. When a

user is tagged in a photo or video, he or she receives a notification of the tag.and a link to see the

photo or video. For Facebook's purposes, the photos and videos associated with a user's account

will include all photos and videos uploaded by that user that have not been deleted, as well as all

photos and videos uploaded by any user that have that user tagged in them.

       37.     Facebook users can exchange private messages on Facebook with other users.

These messages, which are similar to e-mail messages, are sent to the recipient's "Inbox" on

Facebook, which also stores copies of messages sent by the recipient, as well as other information.

Facebook users can also post comments on the Facebook profiles of other users or on their own

profiles; such comments are typically associated with a specific posting or item on the profile. In

addition, Facebook has a Chat feature that allows users to send and receive instant messages

through Facebook. These chat communications are stored in the chat history for the account.




                                                 10
Case: 4:19-mj-01106-JMB Doc. #: 1 Filed: 03/07/19 Page: 12 of 21 PageID #: 12



Facebook also has a Video Calling feature, and although Facebook does not record the calls

themselves, it does keep records of the date of each call.

          38.   If a Facebook user does not want to interact with another user on Facebook, the

first user can "block" the second user from seeing his or her account.

          39.   Facebook has a "like" feature that allows users to give positive feedback or connect

to particular pages. Facebook users can "like" Facebook posts or updates, as well as webpages or

content on third-party (i.e., non-Facebook) websites. Facebook users can also become "fans" of

particular Facebook pages.

          40.   Facebook has a search function that enables its users to search Facebook for

keywords, usemames, or pages, among other things.

          41.   Each Facebook account has an activity log, which is a list of the user's posts and

other Facebook activities from the inception of the account to the present. The activity log includes

stories and photos that the user has been tagged in, as well as connections made through the

account, such as "liking" a Facebook page or adding someone as a friend. The activity log is

visible to the user but cannot be viewed by people who visit the user's Facebook page.

          42.   Facebook Notes is a blogging feature available to Facebook users, and it enables

users to write and post notes or personal 'web logs ("blogs"), or to import their blogs from other

services, such as Xanga, LiveJoumal, and Blogger.

          43.   The Facebook Gifts feature allows users to send virtual "gifts" to their friends that

appear as icons on the recipient's profile page. Gifts cost money to purchase, and a personalized

message can be attached to each gift. Facebook users can also send each other "pokes," which are

free and simply result in a notification to the recipient that he or she has been "poked" by the

sender.



                                                 11
Case: 4:19-mj-01106-JMB Doc. #: 1 Filed: 03/07/19 Page: 13 of 21 PageID #: 13



       44.     Facebook also has a Marketplace feature, which allows users to post free classified

ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

       45.     In addition to the applications described above, Facebook also provides its users

with access to thousands of other applications ("apps") on the Facebook platform. When a

Facebook user accesses or uses one of these applications, an update about that the user's access or

use of that application may appear on the user's profile page.

       46.     Some Facebook pages are affiliated with groups of users, rather than one individual

user. Membership in the group is monitored and regulated by the administrator or head of the

group, who can invite new members and reject or accept requests by users to enter. Facebook can

identify all users who are currently registered to a particular group and can identify the

administrator and/or creator of the group. Facebook uses the term "Group Contact Info" to

describe the contact information for the group's creator and/or administrator, as well as a PDF of

the current status of the group profile page.]]

       47.     Facebook uses the term ''Neoprint" to describe an e4panded view of a given user

profile. The "Neoprint" for a given user can include the following information from the user's

profile: profile contact information; News Feed information; status updates; links to videos,

photographs, articles, and other items; Notes; Wall postings; friend lists, including the friends'

Facebook user identification numbers; groups and networks of which the user is a member,.

including the groups' Facebook group identification numbers; future and past event 'postings;

rejected "Friend" requests; comments; gifts; pokes; tags; and information about the user's access

and use ofFacebook applications.

       48.     Facebook also retains Internet Protocol ("IP") logs for a given user ID or IP address.

These logs may contain information about the actions taken by the user ID or IP address on



                                                  12
Case: 4:19-mj-01106-JMB Doc. #: 1 Filed: 03/07/19 Page: 14 of 21 PageID #: 14



Facebook, including information about the type of actjon, the date and time.ofthe action, and the

user ID and IP address associated with the action. For example, if a user views a Facebook profile,

thatuser's IP log would reflect the fact that the user viewed the profile, and would show when and

from what IP address the user did so.

       49.     Social networking providers like Facebook typically retain additional information

about their users' accounts, such as information about the length of service (including start date),

the types of service utilized, and the means and source of any payments associated with the service

(including any credit card or bank account number).         In some cases, Facebook users· may

communicate directly with Facebook about issues relating to their accounts, such as technical

problems, billing inquiries, or complaints from other users. Social networking providers like

Facebook typically .retain records about such communications, including records of contacts

between the user and the provider's support services, as well as records of any actions taken by

the provider or user as a result of the communications.

       50.     As explained herein, information stored in connection with a Facebook account

may provide crucial evidence of the "who, what, why, when, where, and how" of the criminal

conduct under investigation, thus enabling the United States to establish and prove each element

or alternatively, to exclude the innocent from further suspicion. In my training and experience, a

Facebook user's "Neoprint," IP log, stored electronic communications, and other data retained by

Facebook, can indicate who has used or controlled the Facebook account. This "user attribution"

evidence is analogous to the search for "indicia of occupancy" while executing a search warrant

at a residence. For example, profile contact information, private messaging logs, status updates,

and tagged photos (and the data associated with the foregoing, such as date and time) may be

evidence of who used or controlled the Facebook account at a relevant time. Further, Facebook



                                                13
Case: 4:19-mj-01106-JMB Doc. #: 1 Filed: 03/07/19 Page: 15 of 21 PageID #: 15



account activity can show how and when the account was accessed or used. For example, as

described herein, Facebook logs the Internet Protocol (IP) addresses from which users access their

accounts along with the time and date. By determining the physical lo'cation assoCiated with the

logged IP addresses, investigators can understand the chronological and geographic context of the

account access and use relating to the crime under investigation.         Such information allows

investigators to understand the geographic and chronological context ofFacebook access, use, and

events relating to the crime under investigation. Additionally, Facebook builds geo-location into

some of its services. Geo-location allows, for example, users to ''tag" their location in posts and

Facebook "friends" to locate each other. This geographic and timeline information may tend to

either inculpate or exculpate the Facebook account owner. Last, Facebook account activity may

provide relevant insight into the Facebook account owner's state of mind as it relates to the offense

under investigation. For example, information on the Facebook account may indicate the ~wner's

motive and intent to commit a crime (e.g., information indicating a plan to commit a crime), or

consciousness of guilt (e.g., deleting account information in an effort to conceal evidence from

law enforcement).

       51.     Therefore, the computers of Facebook are likely to contain all the material

described above, including stored electronic communications and information concerning

subscribers and their use ofFacebook, such as account access information, transaction information,

and other account information..

             INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

       52.     I anticipate executing this warrant under the Electronic Communications Privacy

Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A), by using the warrant to

require· Facebook to disclose to the government copies of the records and other information



                                                 14
Case: 4:19-mj-01106-JMB Doc. #: 1 Filed: 03/07/19 Page: 16 of 21 PageID #: 16



(including the content of communications) particularly described in Section I of Attachment B.

Upon receipt of the information described in Section I of Attachment B, government-authorized

persons will review that information to locate the items described in Section II of Attachment B.

                                          CONCLUSION

       53.     Based on the forgoing, I request that the Court issue the proposed search warrant.

       54.     This Court has jurisdiction to issue the requested warrant because it is "a court of

competent jurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(l)(A) &

(c)(l)(A). Specifically, the Court is "a district court of the United States ... that-has jurisdiction

over the offense being investigated." 18 U.S.C. § 2711(3)(A)(i).

       55.     Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant.

                                   REQUEST FOR SEALING

       66.     I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of the

targets of the investigation. Accordingly, there is good cause to seal these documents because

their premature disclosure may seriously jeopardize that investigation.




--+-~~~<---~~~~~~~~er
   able Magistrate Judge John M. Bodenhausen




                                                 15
Case: 4:19-mj-01106-JMB Doc. #: 1 Filed: 03/07/19 Page: 17 of 21 PageID #: 17



                                      ATTACHMENT A

                                   Property to Be Searched


       This warrant applies to information associated with the Facebook ·user ID that is stored at

premises owned, maintained, controlled, or operated by Facebook Inc., a company headquartered.

in Menlo Park, California.


       a. Danyea Jackson, Facebook Name: YaYa Jackson


                  Facebook Number: 1001565199619 (yaya.jackson.359)


                  Facebook URL: https://www.facebook.com/yaya.jackson.359




                                                16
..Case: 4:19-mj-01106-JMB        Doc. #: 1 Filed: 03/07/19 Page: 18 of 21 PageID #: 18



                                         ATTACHMENT B

                                  Particular Things to be Seized

 I.     Information to be disclosed by Facebook

 To the extent that the information described in Attachment A is within the possession, custody, or

 control of Facebook Inc. ("Facebook"), including any messages, records, files, logs, or information

 that have been deleted but are still available to Facebook, or have been preserved pursuant to a

 request made under 18 U.S.C. § 2119 (Motor vehicles) and 18 U.S.C. § 924C (Possession of a·

 Weapon in Furtherance of a Crime of Violence} and§ 371 (Conspiracy), Facebook is required to

 disclose the following information to the government for each user ID listed in Attachment A:

        (a)     All contact ~d personal identifying information, including: full name, user

                identification number, birth date, gender, contact e-mail addresses, Facebook

                passwords, l'.acebook security questions and answers, physical address (including

                city, state, and z~p code), telephone numbers, screen names, websites, and other

                personal identifiers, group identification number, a list of:users currently

                registered to the group, and Group Contact Info, including all contact information

                for the creator and/or administrator of the group and a PDF of the current status of

               the group profile page.

        (b)    All activity logs for the account and all other docUJllents shoyving the user's posts
                                                                '                              \

                and other Facebook activities;

        (c)    All photos and videos uploaded by that user ID and all photos and videos

               uploaded by any user that have that user tagged in them;

        (d)    All profile information; News Feed information; status updates; links to videos,·

               photographs, articles, and other items; Notes; Wall pas.tings; friend lists, including



                                                 17
      '   Case:
          ..    4:19-mj-01106-JMB Doc. #: 1 Filed: 03/07/19 Page: 19 of 21 PageID #: 19
r '




                       the friends' Facebook user identification numbers; groups and networks of which

                       the user is a member, including the groups' Facebook group identification

                       numbers; future arid past event postings; rejected "Friend" requests; comments;

                       gifts; pokes; tags; and information about the user's access and use ofFacebook

                       applications;

                (e)    All other records of COJ11:ffiullications and messages made or received by the user,

                       including all private messages, chat history, video calling history, any saved

                       content of video and voice calling, and pending "Friend" requests;

                (f)    All "check ins" and other location information;

                (g)    All Facebook Messenger content information, including all GPS locations and IP

                       addresses of connected devices and routers;

                (h)    All IP logs, including all records of the IP addresses that logged into the account;

               (i)     All records of the ac'count's usage of the "Like" feature, including all Facebook

                       posts and all non-Facebook webpages and content that the user has "liked";

               G)      All information about the Facebook pages that the account is or was a "fan" of;

               (k)     All past and present lists of friends created by the account;

               (1)     All records of Facebook searches performed by the account;

               (m)     ·All information about the user's access and use ofFacebook Marketplace;

               (n)     The types of service utilized by the user;

               (o) .   The length of service (including start date) and the means and source of any .

                       payments associated with the service (including any credit card or bank account

                       number);




                                                        18
'-.Case:   4:19-mj-01106-JMB Doc. #: 1 Filed: 03/07/19 Page: 20 of 21 PageID #: 20



           (p)       All privacy settings and other account settings,.including privacy settings for

                     individual Facebook posts and activities, and all records showing which Facebook

                     users have been blocked by the account;

           (q)       All records pertaining to communications between Facebook and any person
                            '
                     regarding the user or the user's Facebook account, including contacts with support

                     services and records of actions taken.

 TI.       Information to be seized by the government

           All information described above ·in Section I that constitutes fruits, evidence and

 instrumentalities of violations of 18 U.S.C. § 2119 (Motor vehicles) and 18 U.S.C. § 924C

 (Possession of a Weapon in. Furtherance of a Crime of Violence) and § 371 (Conspiracy), involving
                                                                                                .




 identified suspects since inception, including, for each user ID identified on Attachment              A,
 information pertaining to the following matters:

                 (a) Evidence indicating communication regarding the armed carjacking, weapon

                    violations and conspiracy;

                 (b) Evidence indicating thetransf~r, purchase, or trade of weapons.

                 (c) Evidence indicating how and when the Facebook account was accessed or used,

                    to determine the chronological and geographic context of account access, use, and

                    events relating to the crime under investigation and to the Facebook account

                    owner;

                 (d) Evidence indicating the Facebook account owner's state of mind as it relates to

                    the crime under investigation;

                 (e) The identity of the person(s) who created or used the user ID, including records

                    that help reveal the whereabouts of such person(s).



                                                     19
     Case: 4:19-mj-01106-JMB Doc. #: 1 Filed: 03/07/19 Page: 21 of 21 PageID #: 21
•·


             (f) The identity .of the person(s) who communicated with the user ID about matters

                relating to armed carjackings that occurred between December 1, 2018, to February

                15, 2019, including records that help reveal their whereabouts.




                                                20
